                                                            Case Number:21-006477-SC
           Case 8:21-cv-01946-TPB-TGW Document 1-1 Filed 08/13/21 Page 1 of 27 PageID 4
Filing #   129859930 E-Filed 06/30/2021 06:56:22 PM




              IN THE COUNTY COURT OF
              THE SIXTH JUDICIAL
              CIRCUIT IN AND FOR
              PINELLAS          COUNTY, FLORIDA
              SMALL CLAIMS DIVISION


              Case No:


              KYLE      BARGER,

                        Plaintiff,

              V.



              JEFFERSON CAPITAL
              SYSTEMS, LLC             and
              CONVERGENT
              OUTSOURCING, INC.,

                        Defendants.
                                                             i


                                              PLAINTIFF'S STATEMENT OF CLAIM


                        COMES         NOW, Plaintiff,         KYLE BARGER             ("Mr. Barger" or "Plaintiff'), by and

              through the undersigned counsel, and hereby sues and files this Statement of Claim against

              Defendants,           JEFFERSON             CAPITAL           SYSTEMS, LLC           ("Debt Owner"),           and


              CONVERGENT                      OUTSOURCING,                  INC.      ("Debt    Collector")        (collectively

              "Defendants"),and in support thereof states as follows:

                                                                   Introduction


                        1.          This action arises out of an        alleged "Debt" or "Consumer Debt"            as   defined


              by Fla.   Stat.   §   559.55    (6)    and Defendants' violations of the Florida Consumer Collection


              Practices Act, Fla. Stat.              §   559.72 et. seq.     ("FCCPA"),      and the Fair Debt Collection


              PracticesAct, 15 U.S.C.            §   1692 et. seq.   ("FDCPA"), by misrepresenting the right to collect



                                                            Plaintiff s Statement of Claim
                                Barger   v.
                                              Jefferson Capital Systems,    LLC and Convergent Outsourcing, Inc.
                                                                     Page   1 of 16



***ELECTRONICALLYFILED 06/30/2021 06:56:16 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:21-cv-01946-TPB-TGW Document 1-1 Filed 08/13/21 Page 2 of 27 PageID 5




   on   such      alleged    debt after Defendants' knew it had been included in Mr.                              Barger's

   bankruptcy       case, and         by continuing       to   directly contact    Mr.   Barger after having actual

   knowledge that Mr. Barger was represented by counsel with respect to the alleged debt.

                                                  Jurisdiction and Venue


             2.           This is     an   action for   damages that does not exceed Eight Thousand Dollars

   ($8,000.00), exclusive of interest, costs, and attorney's fees.

             3            Jurisdiction is proper in the State of Florida where the Defendant conducts


   business in the State of Florida.


             4.           Jurisdiction of this Court also arises where Defendant's tortious                        activity

   under the FCCPA occurred in the State of Florida.


             5.           Venue is proper in Pinellas           County, Florida, where Defendant has physical

   locations in Pinellas          County, Florida.

             6.           Venue is proper in Pinellas            County, Florida,      where this tortious        cause   of


   action accrued in Pinellas              County.

             7.           Venue is also proper in Pinellas               County,   Florida pursuant to Fla. Stat.         §

   559.77 (1)      as a   substantial part ofthe events or omissions giving rise to the claims occurred


   in this   County.

                                                               Parties


             8            Plaintiff,   Mr.    Barger, was and      is   a   natural person    and,   at all times material



   hereto, is an adult, a resident of Pinellas County, Florida, and                      a   "debtor"   or   "consumer"   as



   defined    by Fla.     Stat.   §   559.55    (8).




                                                  Plaintiff s Statement of Claim
                     Barger    v.
                                    Jefferson Capital Systems,    LLC and Convergent Outsourcing, Inc.
                                                           Page 2 of 16
Case 8:21-cv-01946-TPB-TGW Document 1-1 Filed 08/13/21 Page 3 of 27 PageID 6




               9-        At all times material             hereto,   Debt Owner         was   and is     a   business with its


   principal place ofbusiness in the state                 of MN, and its      registered agent, Corporation Service

   Company, located at               1201   Hays Street, Tallahassee, FL             32301.


               10.       Further,      at all times material hereto, Debt Owner is a "Consumer Collection



   Agency" as defined by Fla.                Stat.   §   559.55   (3) and/or a "Debt Collector" as defined by Fla.

   Stat.   §   559.55   (7).

               11.       At all times material hereto, Debt Collector was and is                         a   business with its


   principal place        of business in the state of WA, and its                    registered agent,       C T    Corporation

   System,      located at 1200 South Pine Island                 Road, Plantation, FL 32301.

               12.       Further,      at all times material               hereto,   Debt Collector is          a   "Consumer


   Collection        Agency" as        defined       by   Fla. Stat.   §   559.55    (3)   and/or   a   "Debt Collector"    as



   defined     by Fla.    Stat.   §   559.55   (7).

               13.       At all times material hereto, Debt Collector was performing debt collection


   owed to Debt Owner to               satisfy Mr. Barger's alleged             debt.


               14.       At all times material hereto, Debt Collector was                     acting within the        scope of


   an   employee, representative, or agent on behalf of Debt Owner for purposes of collecting

   Mr.     Barger's alleged debt for Debt Owner.

               15.       As    such,   Debt Owner is         responsible for the        conduct of Debt Collector as its


   employee,representative, or agent.

               16.       Under informationand belief, Debt Owner granted Debt Collector access to


   information and systems that                normally would be             within Debt Owner's exclusive             control,

   including,        but not limited to Mr.           Barger's    information.




                                                     Plaintiff s Statement of Claim
                       Barger   v.
                                     Jefferson Capital Systems,      LLC and Convergent Outsourcing, Inc.
                                                             Page 3 of 16
Case 8:21-cv-01946-TPB-TGW Document 1-1 Filed 08/13/21 Page 4 of 27 PageID 7




               17.      Under informationand             belief, Debt Owner allowed Debt Collector to             enter


   Mr.    Barger's informationinto            Debt Owner's sales or customer systems.


               18.      Under informationand belief, Debt Owner gave Debt Collector authority to


   use   the   principal's trade name, trademark,              or   service mark.


               19.      Under informationand belief, Debt Owner                     approved, wrote, or reviewed a

   form letter or call     script for Debt Collector to             use   when   communicating with Mr. Barger.

               20.      Under information and belief, Debt Owner had actual knowledge of Debt


   Collector's FCCPA and FDCPA violations when                             contacting Mr. Bargerand Debt Owner

   failed to stop such violations by Debt Collector.


               21.      Under information and            belief,     via   a   contractual   relationship   between the


   parties,    Debt Owner had control              or    the   ability     to control Debt      Collector's actions in


   attempting to       collectMr.       Barger's debt on behalfof Debt Owner.

                                                   Statementsof Fact


               22.      Mr.     Barger opened        a   personal telephone services            account with   Verizon


   Wireless for       personal or household use that was assigned a unique account number ending

   0001   ("Account'').

               23.      Sometime thereafter, Mr.           Barger encountered financial difficulties and fell

   behind      on   his payments towards the Account, which incurred                   an    outstanding balance owed

   thereunder        ("Debt").

               24.      Under informationand             belief, after the Account fell into default status, the

   Account and Debt            were    then   sold, assigned, or       transferred to Debt Owner for collection


   purposes.




                                                Plaintiff s Statement of Claim
                      Barger   v.
                                    Jefferson Capital Systems,   LLC and Convergent Outsourcing, Inc.
                                                          Page 4 of 16
Case 8:21-cv-01946-TPB-TGW Document 1-1 Filed 08/13/21 Page 5 of 27 PageID 8




             25.         On    April 27, 2021,       Mr.    Barger      filed   a   Chapter    7   Bankruptcy   Petition


   ("Petition") in the U.S. Bankruptcy Court, Middle Districtof Florida, Case Number: 8:21-

   bk-02038    ("Bankruptcy Case").              See Exhibit A.


             26.         Mr.   Barger identifiedDebt Owner as a             creditor in his Petition. See Exhibit


   A.


             27.         Mr.   Barger's      Petition also identified his counsel's                 name    and contact


   information, which notified all             of Mr.   Barger's creditors, including Debt Owner, that Mr.

   Barger   was
                   represented by counsel          with respect to all      debts, including the Debt

             28.         On or around April 28,2021, Debt Owner received notice of the Bankruptcy


   Case    filing. See Exhibit B.

             29.         After Debt Owner received notice that the Debt                            was   included in the


   Bankruptcy Case and that Mr. Barger was represented by counsel with respect to the Debt,

   Debt Owner continued to communicate directly with Mr.                            Barger   in attempts to collect the


   Debt.


             30.         Debt Owner communicated                 directly   with Mr.         Barger through     its debt


   collection agent, Debt Collector.


             31.         Under information and belief, Debt Owner notified Debt Collector of Mr.


   Barger's Bankruptcy Case filing and attorney representation.

             32.         For   example,      on or   around      May 17, 2021,        Debt Collector sent        a   letter


   directly to     Mr.    Bargerin       connection with the collection of            an   alleged debt     owed   on   the


   Account. See Exhibit C.




                                                Plaintiff s Statement of Claim
                    Barger     v.
                                    Jefferson Capital Systems,   LLC and Convergent Outsourcing, Inc.
                                                         Page 5 of 16
Case 8:21-cv-01946-TPB-TGW Document 1-1 Filed 08/13/21 Page 6 of 27 PageID 9




           33.          Defendant's         May 17,      2021 letter      was      addressed     directly to    Mr.    Barger,

   demanded a total amount due of $642.33, offered                            a   settlement offer of $321.17 that was


   open for   a   period of sixty days,               and offered the         option    to pay   online,   to pay     using   the


   attached payment coupon, to pay by mail, and/or to pay by phone. See Exhibit C.


           34.          At no time        was   the   alleged Debt ever reaffirmed in the Bankruptcy Case.

           35.          All of Defendant's letters to Mr.                Barger        were   done in connection with the


   collection of the      alleged Debt.

        Count 1: Violation of the Florida Consumer Coifection Practices Act ("FCCPA")
                                    (as ajzainst Debt Collector)

           36.          Mr.     Barger re-alleges paragraphs 1 -35 and incorporates the same herein by

   reference.


           37.          Defendant violatedthe FCCPA. Defendant's violations include, but are not


   limited to, the      following:

                  a.    Defendant violated Fla. Stat.             § 559.72(9) by misrepresenting

                        the   legal status      of the Debt      as   still   personally owed by       Mr.


                        Barger       and that such Debt was           legitimately collectable after

                        Defendant had received notice that the                         alleged   Debt had


                        been included in Mr.            Barger's Bankruptcy Case.

                  b.    Defendant           violated       Fla.       Stat.        §    559.72(18)         by

                        communicating directly with Mr. Barger after Defendanthad

                        actual       knowledge        that Mr.    Barger      was      represented by      an




                        attorney with respect to the Debt, and had knowledge of,                           or




                                                 Plaintiff s Statement of Claim
                       Barger   v.
                                     Jefferson Capital Systems,   LLC and Convergent Outsourcing, Inc.
                                                           Page 6 of 16
Case 8:21-cv-01946-TPB-TGW Document 1-1 Filed 08/13/21 Page 7 of 27 PageID 10




                     could      readily   ascertain Mr.      Barger's attorney's     name   and


                     address.


           38.       As   a   result of the above violations of the FCCPA, Mr.                  Barger   has been


   subjected to   unwarranted and         illegal   collection activities and harassment for which he has


   been   damaged.

           39.       Defendant's actions have violated Mr.                 Barger's right   to not   be     directly

   contacted while    represented by an attorney with respect to the alleged Debt.

           40.       Defendant's actions have            damaged Mr. Barger by causing him stress.

           41.       Defendant's actions have            damaged Mr. Barger by causing him anxiety.

           42.       Defendant's actions have            damaged Mr. Barger by being an annoyance.

           43.       Defendant's          actions     have     damaged      Mr.   Barger    by causing           him


   aggravation.

           44.       It has been necessary for Mr.            Barger   to retain the   undersigned    counsel to


   prosecute the instant action, for which he is obligated to pay a reasonable attorney's fee.

           45.       All conditions precedent to this action have occurred.


           WHEREFORE, Plaintiff respectfully requests this Court                         to enter a      judgment

   against Debt Collector as follows:

                     a.   Awarding statutory damages as provided by Fla.                Stat.   § 559.77;

                     b.   Awarding        actual   damages;

                     c.   Awarding        costs and    attorneys' fees;

                     d.   Ordering        an   injunction preventing       further   wrongful    contact    by   the


                          Defendant; and



                                               Plaintiff s Statement of Claim
                  Barger   v.
                                Jefferson Capital Systems,   LLC and Convergent Outsourcing, Inc.
                                                       Page 7 of 16
Case 8:21-cv-01946-TPB-TGW Document 1-1 Filed 08/13/21 Page 8 of 27 PageID 11




                       e.    Any other        and further relief as this Court deems just and             equitable.

        Count 2: Violation of the Florida Consumer Coifection Practices Act ("FCCPA")
                                     (as ajzainst Debt Owner)

          46.          Mr.     Barger re-alleges paragraphs 1 -35             and   incorporates the same herein by

   reference.


          47.          Debt Owner violated the FCCPA. Defendant's violations include, but                              are



   not limited   to, the     following:

                 a.    Defendant violated Fla. Stat.             § 559.72(9) by misrepresenting

                       the   legal status      of the Debt    as   still   personally owed by       Mr.


                       Barger       and that such Debt was         legitimately collectable after

                       Defendant had received notice that the                     alleged   Debt had


                       been included in Mr.          Barger's Bankruptcy Case.

                 b.    Defendant           violated      Fla.      Stat.      §     559.72(18)      by

                       communicating directly with Mr. Barger after Defendanthad

                       actual       knowledge     that Mr.      Barger     was    represented by     an




                       attorney with respect to the Debt, and had knowledge of,                      or



                       could        readily   ascertain Mr.      Barger's attorney's        name    and


                       address.


          48.          At all times material           hereto,     Debt Owner        was   and is   vicariously and/or

   directly liable for the actions of Debt Collector.

          49.          Debt Collector violated the FCCPA.                    Debt Collector's violations        include,

   but are not limited to, the          following:




                                                 Plaintiff s Statement of Claim
                      Barger   v.
                                    Jefferson Capital Systems,   LLC and Convergent Outsourcing, Inc.
                                                         Page 8 of 16
Case 8:21-cv-01946-TPB-TGW Document 1-1 Filed 08/13/21 Page 9 of 27 PageID 12




                 c.    Defendant violatedFla. Stat.              § 559.72(9) by misrepresenting

                       the   legal status      of the Debt     as   still   personally owed by      Mr.


                       Barger and that such Debt was legitimately collectable after

                       Defendant had received notice that the                      alleged   Debt had


                       been included in Mr.             Barger's Bankruptcy Case.

                 d.    Defendant           violated       Fla.      Stat.      §     559.72(18)     by

                       communicating directly with Mr. Barger after Defendanthad

                       actual       knowledge     that Mr.       Barger     was
                                                                                   represented by    an




                       attorney with respect to the Debt, and had knowledge of,                      or



                       could        readily   ascertain Mr.      Barger's attorney's         name   and


                       address.


           50.         As    a   result of the above violations of the               FCCPA, Mr. Barger has been

   subjected to   unwarranted and             illegal   collection activities and harassment for which he has


   been   damaged.

           51.         Defendant's actions have violated Mr.                       Barger's right   to not be   directly

   contacted while       represented by an attorney with respect to the alleged Debt.

           52.         Defendant's actions have             damaged Mr. Barger by causing him stress.

           53.         Defendant's actions have             damaged Mr. Barger by causing            him   anxiety.

           54.         Defendant's actions have             damaged Mr. Barger by being an annoyance.

           55.          Defendant's           actions     have      damaged        Mr.   Barger by causing         him


   aggravation.




                                                Plaintiff s Statement of Claim
                      Barger   v.
                                    Jefferson Capital Systems,   LLC and Convergent Outsourcing, Inc.
                                                           Page 9 of 16
Case 8:21-cv-01946-TPB-TGW Document 1-1 Filed 08/13/21 Page 10 of 27 PageID 13




                56.         It has been necessary for Mr.                 Barger   to retain the   undersigned       counsel to


    prosecute the instant action, for which he is obligated to pay a reasonable attorney's fee.

                57.         All conditions precedent to this action have occurred.


                WHEREFORE, Plaintiff respectfully requests this Court                                   to enter a   judgment

    against Debt Owner as follows:

                            a.    Awarding statutory damages as provided by Fla.                    Stat.   § 559.77;

                            b.    Awarding       actual       damages;

                            c.
                                  Awarding       costs and       attorneys' fees;

                            d.    Ordering       an      injunction preventing        further   wrongful     contact    by   the


                                  Defendant; and

                            e.    Any other      and further relief as this Court deems just and                equitable.

                 Count 3: Violation of the Fair Debt Collection Practices Act ("FDCPA")
                                                         (as ajzainst Debt Collector)

                58.         Mr.     Barger re-allegesparagraphs 1 -35              and    incorporates the   same herein
                                                                                                                             by

    reference.


                59.         Mr.     Barger      is   a   "consumer" within the meaning of the FDCPA


                60.         The     subject debt is a "consumer debt" within the meaning of the FDCPA.

                61.         Debt Collector is            a   "debt collector" within the      meaning of the FDCPA.

                62.         Debt Collector violated the FDCPA. Debt Collector's violations                             include,

    but   are   not limited       to, the    following:

                      a.    Debt         Collector        violated      15   U.S.C.       §   1692c(a) by

                            communicating directly                  with     Mr.    Barger      after    Debt


                            Collector knew Mr.                Barger was represented by an attorney


                                                         Plaintiff s Statement of Claim
                           Barger   v.
                                         Jefferson Capital Systems,     LLC and Convergent Outsourcing, Inc.
                                                                 Page   10 of 16
Case 8:21-cv-01946-TPB-TGW Document 1-1 Filed 08/13/21 Page 11 of 27 PageID 14




                  with respect to the             Debt,    and had    knowledge of,        or   could


                  readily ascertain,           such    attorney's name and          address.


            b.    Debt         Collector        violated     15   U.S.C.        §     1692c(b) by

                  communicating in connectionwith the collection ofthe Debt

                  with    person(s)           other than Mr.      Barger,    his attorney,       or   a



                  consumer          reporting agency without the prior consent of Mr.

                  Barger given directly                to Debt    Collector and without the


                  express permission of a court of competent jurisdiction or                          as




                  reasonably necessary to                effectuate   a   postjudgmentjudicial

                  remedy.

            c.    Debt Collector violated 15 U.S.C.                  § 1692e(2)(A) by falsely

                  representing the legal               status of the Debt as still       personally

                  owed         by   Mr.       Barger   and that the Debt        was     legitimately

                  collectable when such Debt had been included in Mr.


                  Barger's Bankruptcy Case.

            d.    Debt Collector violated 15 U.S.C. §                 1692e(5) by threatening

                  to take action in connection with the collection of the Debt


                  that cannot             legally   be taken because the Debt is not


                  personally owed by Mr. Barger and the Debt was not legally

                  collectable as          a   result of the Automatic      Stay.

            e.    Debt Collector violated 15 U.S.C.                   § 1692e(10) by falsely

                  representing the legal            status ofthe Debt as collectable.




                                               Plaintiff s Statement of Claim
                 Barger   v.
                               Jefferson Capital Systems, LLC and Convergent Outsourcing, Inc.
                                                    Pagellofl6
Case 8:21-cv-01946-TPB-TGW Document 1-1 Filed 08/13/21 Page 12 of 27 PageID 15




                  f.     Debt Collector violated 15 U.S.C.                 § 1692f(1) by attempting

                         to collect the Debt that Defendant knew was not                      permitted

                         by law to        collect pursuant to the Automatic           Stay.

            63.          As   a    result of the above violations of the FDCPA, Mr.                   Barger     has been


    subjected to       unwarranted and          illegal   collection activities and harassment for which he has


    been   damaged.

            64.          Defendant's actions have violated Mr.                      Barger's right   to not be    directly

    contacted while       represented by an attorney with respect to the alleged Debt.

            65.          Defendant's actions have             damaged Mr. Barger by causing           him stress.


            66.          Defendant's actions have             damaged Mr. Barger by causing him anxiety.

            67.          Defendant's actions have             damaged Mr. Bargerby being an            annoyance.


            68.          Defendant's            actions     have      damaged       Mr.   Barger by causing           him


    aggravation.

            69.          It has been necessary for Mr.                Barger   to retain the   undersigned      counsel to


    prosecute the instant action, for which he is obligated to pay a reasonable attorney's fee.

            70.          All conditions precedent to this action have occurred.


            WHEREFORE, Plaintiff respectfully requests this Court                                to enter   a   judgment

    against Debt Collector as follows:

                         a.   Awarding            statutory    damages         as    provided    by    15       U.S.C.   §

                              1692k(a)(2)(A);

                         b.   Awarding         actual   damages;

                         c.
                              Awarding         costs and    attorneys' fees;



                                                   Plaintiff s Statement of Claim
                       Barger     v.
                                       Jefferson Capital Systems,   LLC and Convergent Outsourcing, Inc.
                                                            Page    12 of 16
Case 8:21-cv-01946-TPB-TGW Document 1-1 Filed 08/13/21 Page 13 of 27 PageID 16




                         d.    Ordering       an      injunction preventing         further     wrongful      contact    by    the


                               Defendant; and

                         e.
                               Any other      and further relief as this Court deems just and                     equitable.

               Count 4: Violation of the Fair Debt Coifection Practices Act ("FDCPA")
                                       (as ajzainst Debt Owner)

             71.         Mr.     Barger re-allegesparagraphs 1 -35 and incorporates the                          same herein   by

    reference.


             72.         Mr.     Barger      is   a   "consumer" within the meaning ofthe FDCPA


             73.         The     subject debt is a "consumer debt" within the meaning of the FDCPA.

             74.         Debt Owner is            a   "debt collector" within the          meaning of the FDCPA.

             75.         Debt Owner violatedthe FDCPA. Debt Owner's violations include, but                                    are



    not   limited to, the     following:

                   a.    Debt         Collector        violated      15    U.S.C.      §     1692c(a) by

                         communicating directly                  with     Mr.      Barger      after   Debt


                         Collector knew Mr.               Barger was represented by an attorney

                         with respect to the             Debt,   and had        knowledge of,     or   could


                         readily ascertain,           such   attorney's name and           address.


                   b.    Debt         Owner           violated    15      U.S.C.     §       1692c(b) by

                         communicating in connectionwith the collection ofthe Debt

                         with    person(s)        other than Mr.          Barger,   his attorney,       or   a



                         consumer         reporting agency without the prior consent of Mr.

                         Barger given directly to Debt Owner and without the express

                         permission         of    a     court    of competent       jurisdiction       or    as




                                                      Plaintiff s Statement of Claim
                        Barger   v.
                                      Jefferson Capital Systems,     LLC and Convergent Outsourcing, Inc.
                                                              Page   13 of 16
Case 8:21-cv-01946-TPB-TGW Document 1-1 Filed 08/13/21 Page 14 of 27 PageID 17




                         reasonably necessary to                 effectuate       a   postjudgmentjudicial

                         remedy.

                  c.     Debt Collector violated 15 U.S.C.                    § 1692e(2)(A) by falsely

                         representing the legal                status of the Debt as still         personally

                         owed          by   Mr.       Barger   and that the Debt          was   legitimately

                         collectable when such Debt had been included in Mr.


                         Barger's Bankruptcy Case.

                  d.     Debt Collector violated 15 U.S.C.                   § 1692e(5) by threatening

                         to take action in connection with the collection of the Debt


                         that cannot              legally    be taken because the Debt is not


                         personally owed by Mr. Barger and the Debt was not legally

                         collectable as           a   result of the Automatic          Stay.

                  e.     Debt Collector violated 15 U.S.C.                        § 1692e(10) by falsely

                         representing the legal              status of the Debt as        collectable.


                  f.     Debt Collector violated 15 U.S.C.                    § 1692f(1) by attempting

                         to collect the Debt that Defendant knew was not                           permitted

                         by law to          collect pursuant to the Automatic              Stay.

            76.          As   a    result of the above violations of the FDCPA, Mr.                        Barger   has been


    subjected to       unwarranted and             illegal   collection activities and harassment for which he has


    been   damaged.

            77.          Defendant's actions have violated Mr.                          Barger's right   to not be   directly

    contacted while       represented by an attorney with respect to the alleged Debt.



                                                       Plaintiff s Statement of Claim
                       Barger     v.
                                       Jefferson Capital Systems,      LLC and Convergent Outsourcing, Inc.
                                                                Page   14 of 16
Case 8:21-cv-01946-TPB-TGW Document 1-1 Filed 08/13/21 Page 15 of 27 PageID 18




           78.      Defendant's actions have            damaged Mr. Barger by causing                him stress.


           79.      Defendant's actions have            damaged Mr. Barger by causing                him   anxiety.

           80.      Defendant's actions have            damaged Mr. Barger by being an annoyance.

           81.       Defendant's          actions    have       damaged       Mr.       Barger by causing              him


    aggravation.

           82.      It has been necessary for Mr.               Barger   to   retain the   undersigned         counsel to


    prosecute the instant action, for which he is obligated to pay                  a   reasonable   attorney's fee.

           83.      All conditions precedent to this action have occurred.


           WHEREFORE,                Plaintiff   respectfully requests         this Court to enter         a   judgment

    against Debt Owner as         follows:


                    a.   Awarding           statutory    damages         as     provided by           15       U.S.C.    §

                         1692k(a)(2)(A);

                    b.   Awarding        actual   damages;

                    c.   Awarding        costs and    attorneys' fees;

                    d.   Ordering        an   injunction preventing           further    wrongful     contact     by    the


                         Defendant; and

                    e.   Any other       and further relief as this Court deems just and               equitable.




                                        DEMAND FOR JURY TRIAL


           Plaintiff,   KYLE       BARGER, demands a trial by jury on all issues so triable.




                                              Plaintiff s Statement of Claim
                   Barger   v.
                                 Jefferson Capital Systems,   LLC and Convergent Outsourcing, Inc.
                                                      Page    15 of 16
Case 8:21-cv-01946-TPB-TGW Document 1-1 Filed 08/13/21 Page 16 of 27 PageID 19




    Respectfully submitted this June 30, 2021,




                                                            /s/Kaelyn Diamond
                                                            Kaelyn Diamond, Esq.
                                                            Florida Bar No. 125132




                                                            Ziegler Diamond Law:     Debt Fighters
                                                            2561 Nursery Road, Suite A
                                                            Clearwater, FL 33764
                                                            (p) (727) 538-4188
                                                            (f) (727) 362-4778
                                                            Counsel for Plaintiff




                                          Plaintiff s Statement of Claim
                Barger   v.
                              Jefferson Capital Systems,   LLC and Convergent Outsourcing, Inc.
                                                  Page     16 of 16
                                          Case Number:21-006477-SC
           Case 8:21-cv-01946-TPB-TGW Document 1-1 Filed 08/13/21 Page 17 of 27 PageID 20
Filing #   129859930 E-Filed 06/30/2021 06:56:22 PM




                                    EXHIBIT A




***ELECTRONICALLYFILED 06/30/2021 06:56:16 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
            Case 8:21-cv-01946-TPB-TGW Document 1-1 Filed 08/13/21 Page 18 of 27 PageID 21

     Fill in this information to      identify your case:

     United States BankruptcyCourt for the


     Middle District of Florida

     Case number wkno-              8:21-bk-02038
                                                                                 Chapter you   are   filing under
                                                                                 0 Chapter 7
                                                                                    Chapter 11
                                                                                    Chapter 12
                                                                                    Chapter   13
                                                                                                                                                                     CJCheck if this is an
                                                                                                                                                                         amended       filing


Official Form 101

Voluntary                       Petition for Individuals                                                      Filing           for            Bankruptcy                                          04/20

The bankruptcyforms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcycase together-called a
                                                                                                                                                                                                       "

joint case-and in joint cases, these forms use you to ask for informationfrom both debtors. For example, if a form asks, "Do you own a car,
the answer would be yes if either debtor owns a car. When informationis needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same       person must be Debtor 1 in all of the forms.
Be    as   complete and     accurate as         possible. If two married people               are   filing together, both   are   equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


Part 1:         Identify Yourself

                                                  About Debtor 1:                                                                 About Debtor 2                (Spouse Only in   a   Joint   Case):
1.     Your full   name

       Write the   name   that is   on   your
                                                  J   Kyle
       government-issued
       government-issuedpicture
                           dp
                                                  First name                                                                      First name
       identification(for example,
       your driver's license or
       passport)                                  Middle name                                                                     Middle name


       Bring your picture                         Barger
       identificationto your                      Last   name                                                                     Last   name
                               meeting
       with the trustee.
                                                  Sumx (Sr., Jr., Il,     Ill)                                                    Suffix   (Sr., Jr.,   Il,   Ill)




2.     All other names you
       have used in the last 8
      years
       Include your mamed       or
       maiden names




3.     Only the last 4 digits of                 XXX            XX    -
                                                                                                                                  XXX            XX-
       your Social Security
       number or federal                         OR                                                                               OR

       Individual Taxpayer
       Identificationnumber                      9    xx   -
                                                                xx                                                                9   xx    -
                                                                                                                                                 xx


       (ITIN)


      Official Form 101                                              Voluntary Petition for          Individuals Filing for   Bankruptcy                                                 page 1
               J Kyle Barger
  Debtor      Case   8:21-cv-01946-TPB-TGW Document 1-1 Filed 08/13/21 Page
                    F,rstName              Midcle Nane    Last Nne
                                                                               19 of 27 PageID 22
                                                                        Case number(ifknown) 8:21-bk-02038




           Andreu Palma Lavln & Solis                                             On which     entry in   Part 1 or Part 2 did you list the     original creditor?
           Creditor s Name
                                                                                   Line 4 17 of      (Check one)
           887 Donald Ross Road                                                                                         O Part 1   Creditorswith Priority Unsecured Claims

           Number          Street                                                                                       ® Part 2   Creditorswith Nonpriority Unsecured

           Nonh Palm Beach            L        33408

           City                      State     Z P Code
                                                                                  Last 4   digits of account number


           Jelferson   Capital                                                    On which entry in Part 1            Pan 2 did you list the
                                                                                                                 or                             original creditor?
           Creditor s Name
                                                                                   Line 4 19    of   (Check one)
            6 McLeland Road                                                                                             O Part 1   Creditorswith   Priority UnsecuredClaims
           Number          Street                                                                                       ® Part 2   Creditorswith   Nonpriority Unsecured
           Saint Cloud MN             56303                                       Claims
           City             State     Z P Code
                                                                                  Last 4   digits of account number


           LVNV/ResurgentCapital                                                  On which entry in Part 1       or   Part 2 did you list the   original creditor?
           Creditor s Name
                                                                                   Line 4 17    of   (Check one)
           Attn   Bankruptcy                                                                                            O Part 1   Creditorswith   Priority UnsecuredClaims
           Number          Street                                                                                       ® Part 2           sw
                                                                                                                                   Creditorswith   Nonpriority Unsecured
           PO Box      0497                                                       Claims

                                                                                  Last 4   digits   of account number
           Greenville SC             29603

           City            State     Z P Code



           LVNV/ResurgentCapital                                                  On which     entry in Part 1   or   Part 2 did you list the   original creditor?
           Creditor s Name
                                                                                   Line 4 16    of   (Check one)
           Attn   Bankruptcy
                                                                                                                        O Pan 1    Creditorswith   Priority UnsecuredClaims
           Number          Street                                                                                       ® Pan 2    Creditorswith Nonpriority Unsecured

           PO Box      0497
                                                                                  Claims

                                                                                  Last 4   digits   of account number
           Greenville SC             29603

           City            State     Z P Code



           MandarichLaw Group                                                     On which entry in Part 1            Part 2 did you list the
                                                                                                                 or                             original creditor?
           Creditor s Name
                                                                                   Line 4 16    of   (Check one)
           PO Box 952289                                                                                                O Part 1   Creditorswith   Priority UnsecuredClaims
           Number          Street                                                                                       ® Part 2   Creditorswith Nonpriority Unsecured

           Lake   Mary      L        32795
                                                                                  Claims
           City            State     Z P Code
                                                                                  Last 4   digits of account number

           O & L Law       Group    PL                                            On which                            Pan 2 did you list the
                                                                                               entry in Part 1   or                             original creditor?
           Creditor s Name
                                                                                   Line 43      of   (Check one)
             0 W Columbus Dr                                                                                            O Part   1 Creditorswith   Priority UnsecuredClaims
           Number          Street                                                                                       ® Part 2   Creditorswith   Nonpriority Unsecured
            arnpa      L           33602                                          Claims
           City      State         Z P Code
                                                                                  Last 4   digits   of account number



           Pontolio          yA
                      RecoveryAssociates                                          On which entry in Part 1            Part 2 did you list the
                                                                                                                 or                             original creditor?
           Creditor s Name
                                                                                   Line 44      of   (Check one)
            20 Corporate Blvd Ste                                                                                       O Part 1           sw
                                                                                                                                   Creditorswith   Priority Unsecured Claims
           Number          Street                                                                                       ® Part 2   Creditorswith   Nonpriority Unsecured
           Nonolk VA               23502
                                                                                  Claims
           City      State         Z P Code
                                                                                  Last 4   digits   of account number



           Unifund CCR LLC                                                        On which     entry in   Part 1 or Part 2 did you list the     original creditor?
           Creditor s Name
                                                                                   Line 43      of   (Check one)
            0625     echwoods Circle                                                                                    O Pan 1    Creditorswith Priority Unsecured Claims

           Number          Street                                                                                       ® Pan 2    Creditorswith   Nonpriority Unsecured
           Cincinnati OH             45242
                                                                                  Claims
           City          State       Z P Code
                                                                                  Last 4   digits   of account number



   Part 4:           Add the Amounts for Each Type of UnsecuredClaim




Official   omn    06 /                                               Schedule Elf: CreditorsWho Have Unsecured
                                                                                                             dC
                                                                                                              Claims                                                       page 8 of 9
Case 8:21-cv-01946-TPB-TGW Document 1-1 Filed 08/13/21 Page 20 of 27 PageID 23


 Andreu,   Palma Lavin & Solis           Merrick Bank Corp
 887 Donald Ross Road                     Po Box 9201
 North Palm Beach, FL 33408              Old   Bethpage, NY   11804



 Avante                                   Nelnet Lns
 3600 South Gessner Road                 3015 S Parker Rd Suite 400
 Suite 225                               Aurora, CO 80014
 Houston,    TX 77063


                                         O & L Law     Group, PL
 Becky Fasset                             110 W Columbus Dr
 1763 Main Street                        Tampa,   FL 33602
 Dunedin, FL 34698

                                          Pentagon Federal Cr Un
 Capital One     Bank Usa N              2930 Eisenhower Ave
 Po Box 31293                            Alexandria, VA 22314
 Salt Lake   City,   UT 84131


                                          Portfolio Recovery Associates
 Citibank/Best  Buy                       120 Corporate Blvd,    Ste 1
 Attn:   Bankruptcy                       Norfolk, VA 23502
 PO Box 790040
 Saint Louis, MO 63129
                                         Syncb/Care Credit
                                         Attn:Bankruptcy
 Comenity Bank                            PO Box 965036
 PO Box 182273                           Orlando, FL 32896-5036
 Columbus,       OH 43218-2273


                                         Synchrony Bank/Amazon
 Dept Of Education/Neln                  Attn:Bankruptcy
 121 S 13th St                            PO Box 956060
 Lincoln, NE 68508                       Orlando, FL 32896


 Glelsi/College Loan      Co             The   Huntington Natl   Ba
 Po Box 7860                              Po Box 1558
 Madison, WI      53707                  Columbus,     OH 43216



 Jefferson   Capital                      Unifund CCR LLC
 16 McLeland Road                         10625 Techwoods Circle
 Saint Cloud, MN 56303                   Cincinnati, OH 45242


 Kohls/Capone                            Verizon Wireless
 Po Box 3115                             Attn:Bankruptcy Dept
 Milwaukee,WI 53201                      500 Technology Dr, Ste 550
                                         Saint Charles, MO 63304


 LVNWResurgentCapital
 Attn:
     Bankruptcy
 PO Box 10497
 Greenville, SC 29603


 Mandarich Law       Group
 PO Box 952289
 Lake    Mary,   FL 32795
                                          Case Number:21-006477-SC
           Case 8:21-cv-01946-TPB-TGW Document 1-1 Filed 08/13/21 Page 21 of 27 PageID 24
Filing #   129859930 E-Filed 06/30/2021 06:56:22 PM




                                    EXHIBIT B




***ELECTRONICALLYFILED 06/30/2021 06:56:16 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
      Case 8:21-cv-01946-TPB-TGW     Document
                    Case 8:21-bk-02038-CPM Doc1-1
                                                5 Filed 08/13/21 Page
                                                  Filed 04/28/21 Page 122
                                                                        of of
                                                                           4 27 PageID 25

                                                                 United States     Bankruptcy Court
                                                                     Middle District of Florida

In re:                                                                                                                          Case No. 21-02038-CPM

J    Kyle Barger                                                                                                                Chapter 7
         Debtor

                                                        CERTIFICATE OF NOTICE
District/off: 113A-8                                                     User:   hjeff                                                                       Page     1 of 2

Date Rcvd:    Apr 26, 2021                                               Form ID: 309A                                                                    Total Noticed: 27

Thefollowing symbols are used throughout this     certificate:
Symbol         Definition

+                Addressesmarked '+' were correctedby       inserting the ZIP, adding the last four digits   to   complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulationsrequire that                           mail display the correct ZIP.




Notice by first class mail was sent to the                            sb the Bankruptcy Noticing Center on Apr 28, 2021:
                                             following persons/entities
                                                       persons/entitiesby
Recip ID                   RecipientName and Address
db                     +   J Kyle Barger,

29489078               +
                           Andreu, Palma Lavin & Solis,     887 Donald Ross Road, North Palm      Beach, FL       33408-1611
29489080               +
                           Becky Fasset,   1763 Main Street,Dunedin, FL 34698-6436
29489085               +
                           Glelsi/CollegeeL
                                          Loan Co, Po Box 7860, Madison, WI 53707-7860

29489088               +
                           LVNV/Resurgent Capital, Attn: Bankruptcy,PO Box 10497, Greenville,           SC 29603-0497
29489089               +   MandariehLaw
                           Mandarieh
                                   hL        Group, PO Box 952289, Lake Mary,      FL 32795-2289

29489092               +   O&L Law       Group, PL,   110 W Columbus Dr,   Tampa, FL 33602-1404
29489098               +   UnifundCCRLLC, 10625 Teehwoods           Circle, Cincinnati, OH 45242-2846

TOTAL: 8


Notice by electronictransmission
                    transmission
                               nw
                                was sent to the
                                                       following
                                                       followingpersons/entities  by the Bankruptcy Noticing Center.
                                                               gppersons/entitiessb
Electronictransmissionincludes sending notices via email     (Email/textand Email/PDF), and electronic data interchange (EDI). Electronictransmissionis in Eastern
StandardTime.

Recip ID                   Notice Type: Email Address                                       Date/Time                      RecipientName and Address
aty                        Email/Text:
                                                                                            Apr 26 2021      21:33:00      Michael A.  Ziegler, Ziegler Diamond Law: Debt
                                                                                                                           Fighters, 2561 Nursery Road, Suite A, Clearwater
                                                                                                                           FL 33764
tr                     +   EDI:   QNMCAMERON.COM
                                                                                            Apr 27 2021      01:33:00      Nicole M Cameron, Nicole M. Cameron, P.A., 235
                                                                                                                           Apollo Beach Boulevard,#231, Apollo Beach, FL
                                                                                                                           33572-2251

ust                    +   Email/Text:
                                                                                            Apr 26 2021      21:34:00      United States TrusteeTPA7/13, Timberlake
                                                                                                                                                   -




                                                                                                                           Annex, Suite 1200,501 E Polk Street, Tampa, FL
                                                                                                                           33602-3949

29489079                   Email/Text:
                                                                                            Apr 26 2021      21:33:00      Avante, 3600 South Gessner Road, Suite 225,
                                                                                                                           Houston, TX 77063
29489081               +   EDI: CAPITALONE.COM
                                                                                            Apr 27 2021      01:33:00      Capital One Bank Usa N,     Po Box   31293, Salt Lake
                                                                                                                           City, UT 84131-0293
29489082               +   EDI: CITICORP.COM
                                                                                            Apr 27 2021      01:33:00      Citibank/BestBuy, Attn: Bankruptcy,PO Box
                                                                                                                           790040, Saint Louis, MO 63179-0040
29489083                   EDI: WFNNB.COM
                                                                                            Apr 27 2021      01:33:00      Comenity Bank, PO Box 182273, Columbus,          OH
                                                                                                                           43218-2273
29489084               +   Email/Text:
                                                                                            Apr 26 2021      21:34:00      Dept Of Education/Neln,     121 S 13th   St, Lincoln,
                                                                                                                           NE 68508-1904

29491089                   EDI: IRS.COM
                                                                                            Apr 27 2021      01:33:00      Internal Revenue Service, Post Office Box 7346,
                                                                                                                           PhiladelphiaPA 19101-7346
29489086                   EDI: JEFFERSONCAP.COM
                                                                                            Apr 27 2021      01:33:00      JeffersonCapital, 16 McLeland    Road,    Saint Cloud,
                                                                                                                           MN 56303

29489087               +   Email/Text:
                                                                                            Apr 26 2021      21:33:00      Kohls/Capone, Po Box 3115, Milwaukee, WI
                                                                                                                           53201-3115

29489090               +   Email/PDF:
                                                                                            Apr 26 2021      21:38:33      Merriek Bank Corp, Po Box     9201, Old Bethpage,
                                                                                                                           NY 11804-9001

29489091               +   Email/Text:
                                                                                            Apr 26 2021      21:34:00      Nelnet Lns, 3015 S Parker Rd Suite     400, Aurora,
  Case 8:21-cv-01946-TPB-TGW     Document
                Case 8:21-bk-02038-CPM Doc1-1
                                            5 Filed 08/13/21 Page
                                              Filed 04/28/21 Page 223
                                                                    of of
                                                                       4 27 PageID 26

District/off: 113A-8                                                             User:   hjeff                                                                  Page   2 of 2

Date Rcvd:     Apr 26, 2021                                                      Form ID: 309A                                                               Total Noticed: 27

                                                                                                                              CO 80014-2904
29489094                         EDI: PRA.COM
                                                                                                 Apr 27 2021    01:33:00      Portfolio Recovery Associates, 120   Corporate
                                                                                                                              Blvd, Ste 1, Norfolk, VA 23502

29489093                    +    Email/Text:
                                                                                                 Apr 26 2021    21:33:00      Pentagon Federal Cr Un, 2930 Eisenhower Ave,
                                                                                                                              Alexandria, VA 22314-4557
29489095                         EDI: RMSC.COM
                                                                                                 Apr 27 2021    01:33:00      Syneb/Care Credit, Attn: Bankruptcy, PO Box
                                                                                                                              965036, Orlando, FL 32896-5036
29489096                    +    EDI: RMSC.COM
                                                                                                 Apr 27 2021    01:33:00      Synehrony Bank/Amazon, Attn: Bankruptcy,PO
                                                                                                                              Box 956060, Orlando, FL 32896-0001

29489097                    +    Email/Text:
                                                                                                 Apr 26 2021    21:34:00      The HuntingtonNatl    Ba, Po Box 1558, Columbus,
                                                                                                                              OH 43216-1558

29489099                    +    EDI: VERIZONCOMB.COM
                                                                                                 Apr 27 2021    01:33:00      Verizon Wireless, Attn:   Bankruptcy Dept,   500
                                                                                                                              Technology Dr, Ste 550, Saint Charles, MO
                                                                                                                              63304-2225


TOTAL: 19




                                                               BYPASSED RECIPIENTS
The followingaddresseswere not sent this bankruptcy notice due to                 an   undeliverable
                                                                                                   ea
                                                                                                    address,   *duplicate   of an address listed above, *P   duplicate of a
preferredaddress, or ## out of date forwarding
                                             go
                                              orders with USPS.

NONE



                                                             NOTICE CERTIFICATION

I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the   manner        shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.



Meeting of Creditor Notices only (Official Form 309):                             Pursuant to Fed .R. Bank.          P.2002(a)(1),        a   notice containing the

complete     Social     Security Number             (SSN) of the       debtor(s) was       furnished to all     parties     listed. This official court copy contains

the redacted SSN            as   required by the bankruptcy rules                 and the    Judiciary's privacy policies.

Date:   Apr 28,   2021                                                 Signature:            /s/Joseph Speetjens




                                        CAT/ECF NOTICE OF ELECTRONIC FILING
The following
    followingpersons/entities  were sent notice through the court's CM/ECF electronicmail
            gppersons/entitiessw                                                                          (Email) system      on   April 26,2021 at the address(es) listed below:
Name                                     Email Address

Michael A.   Ziegler
                                         on   behalf of Debtor J   Kyle Barger                                         103

NicoleM Cameron



United States Trustee   -
                            TPA7/13




TOTAL: 3
    Case 8:21-cv-01946-TPB-TGW   Document
                Case 8:21-bk-02038-CPM Doc1-1
                                            5 Filed
                                              Filed 08/13/21
                                                    04/28/21 Page
                                                              Page24    27 PageID 27
                                                                   3 of 4


    nf.r     .    .n       .       ..n       t...
Debtor 1                       J   Kyle Barger                                                             Social   Security   number or ITIN           REDACTED

                               First Name   Middle Name       Last Name                                    EIN

Debtor 2                                                                                                   Social   Security   number or ITIN
                               First Name   Middle Name       Last Name
(Spouse,    if filing)
                                                                                                           EIN

United States            Bankruptcy Court          Middle District of Florida
                                                                                                           Date   case   filed for   chapter      7   4/25/21
Case number:               8:21-bk-02038-CPM



Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case          No Proof of Claim Deadline              --
                                                                                                                                                         10/20


For the debtors listed above, a                  case     has been filed under           chapter 7   of the   Bankruptcy     Code. An order for relief has
been entered.

This notice has important information about the case for creditors,debtors, and trustees,                                            including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collectionactivities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditorscannot
demand repayment from debtors by mail, phone, or otherwise. Creditorswho violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlinesspecified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https:Upacer.uscourts.gov).

The staff of the          bankruptcy clerk's office               cannot      give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                                          About Debtor 1:                                                About Debtor 2:

 1.        Debtor's full           name                   J   Kyle Barger

2.         All other names used in the
           last 8 years

3.     Address                                        1763 Main St
                                                      #117
                                                      Dunedin, FL 34698

4.     Debtor's attorney                              Michael A.      Ziegler                                            Contact phone 727-538-4188
                                                      Ziegler Diamond Law: Debt Fighters
       Name and address                               2561 Nursery Road, Suite A                                         Email:
                                                      Clearwater, FL 33764

5.                                                    Nicole M Cameron                                                   Contact phone 813-645-8787
       BankruptcyTrustee                              Nicole M. Cameron, P.A.
       Name and address                               235 Apollo Beach Boulevard, #231
                                                      Apollo Beach, FL 33572
Notice is further given that effective on the date of the                   Petition, the United States Trustee appointed the above named individual as interim
trustee pursuant to 11 USC § 701.
                                                                                                                                     For   more   information, see   page 2   >

Official Form 309A (For Individuals or Joint Debtors) Notice of               Chapter 7 BankruptcyCase   --
                                                                                                              No Proof of Claim Deadline                               page 1
     Case 8:21-cv-01946-TPB-TGW   Document
                 Case 8:21-bk-02038-CPM Doc1-1
                                             5 Filed
                                               Filed 08/13/21
                                                     04/28/21 Page
                                                               Page25    27 PageID 28
                                                                    4 of 4

Debtor J       Kyle Barger                                                                                                  Case number 8:21-bk-02038-CPM




6.     Bankruptcy       Clerk's Office               Sam M. Gibbons United States Courthouse                            Hours open:
                                                     801 North Florida Avenue, Suite 555                                Monday    -


                                                                                                                                      Friday 8:30 AM     -
                                                                                                                                                             4:OOPM
       Documents in this case   may be filed at this Tampa, FL 33602
       address. You may inspect all records filed
                                                                                                                        Contact phone 813-301-5162
       in this case at this office or online at

                                                                                                                        Date:   April 26,2021

7.     Meeting of creditors                          May 28,       2021 at 09:20 AM                                     Meeting will    be held    telephonically
       Debtors must attendthe meeting to be                                                                             Trustee: Nicole M Cameron
       questioned under oath. In a joint case,                                                                          Call in number: 877-336-3492
       both spouses must attend. Creditors may                                                                          Passcode: 9316761
       attend, but are not required to do so. You    The meeting may be continued or adjourned
       are reminded that Local Rule 5073-1           to a later date. If so, the date will be on the
       restrictsthe entry of personal electronic
       devices into the Courthouse.                  court docket.
 ***                                                                                                                                                               ***
       Debtor must provide a Photo ID and        acceptable proof of Social Security Number to the Trustee in the manner directed by the Trustee.


8.     Presumptionof abuse                           The       presumption of      abuse does not arise.

       If the presumption of abuse arises, you
       may have the right to file a motion to
       dismiss the case under 11 U.S.C. §
       707(b). Debtors may rebut the
       presumption by showing special
       circumstances.



9.     Deadlines                                     File      by the deadline to object to discharge                   Filing deadline: July 27,2(El
                                                     or    to   challengewhether certain debts are
       The bankruptcy clerk's office must receive    dischargeable:
       these documents and any required filing
       fee by the following deadlines.
                                                     You must file     a   complaint:
                                                          if you assert that the debtor is not entitled to
                                                          receive a discharge of any debts under any of the
                                                          subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                          or


                                                          if you want to have a debt excepted from discharge
                                                          under 11 U.S.C § 523(a)(2), (4), or (6).


                                                     You must file     a   motion:
                                                          if you assert that the   discharge should be denied
                                                          under § 727(a)(8)or      (9).


                                                     Deadline to        object to exemptions:                           Filing deadline: 30 days after the
                                                                                                                        conc/usionof the   meeting of creditors
                                                     The law permits debtors to keep certain property as
                                                     exempt. If you believe that the law does not authorize
                                                     an    exemption claimed, you     may file   an   objection.


10. Proof of claim                                   No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                     it later appears that assets are available to pay creditors, the clerk will send you another notice telling
                                                     you that you may file a proof of claim and stating the deadline.
       Please do not file a proof of claim unless
       you receive a notice to do so.



11. Creditors with                                   If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                          a   foreign address
                                                     to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if
                                                     you have any     questions about your rights in this case.


12.                                                  The law allows debtors to keep certain property as exempt. Fully exempt propertywill not be sold and
       Exempt property                               distributed
                                                               dt
                                                                to creditors. Debtors must file a list of property claimedas exempt. You may inspect that list at
                                                     the   bankruptcy clerk's office or online    at                              If you believe that the law does not
                                                     authorize an exemption that the debtors claim, you may file an objection.The bankruptcy clerk's office
                                                     must receivethe objection by the deadline to object to exemptions in line 9.



13. Voice Case Info.          System                 McVCIS provides basic case information concerning deadlines such as case opening, discharge,
       (McVCIS)                                      and closing dates, and whether a case has assets or not. McVCIS is accessible 24 hours a day
                                                     except during routinemaintenance. To access McVCIS toll free call 1-866-222-8029.
Official Form 309A (For Individuals or Joint Debtors) Notice of       Chapter 7 BankruptcyCase             --
                                                                                                                No Proof of Claim Deadline                         page 2
                                          Case Number:21-006477-SC
           Case 8:21-cv-01946-TPB-TGW Document 1-1 Filed 08/13/21 Page 26 of 27 PageID 29
Filing #   129859930 E-Filed 06/30/2021 06:56:22 PM




                                    EXHIBIT C




***ELECTRONICALLYFILED 06/30/2021 06:56:16 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:21-cv-01946-TPB-TGW Document 1-1 Filed 08/13/21 Page 27 of 27 PageID 30
         ATERSO01
         PO Box 1280
                                                                                                                   1 Convergent
                                                                                                                     Connverg
                                                                                                                           onvergen!Outsourcing. Inc.
                                                                                                                          Con
                                                                                                                   800 SW 39th St.,
                                                                                                                               St S   ite #100/PO Box 9004
                                                                                                                                    Suite
         Oaks, PA 19456-1280
                                                                                                                             Renton, WA 98057
         CHANGE SERVICE REQUESTED                                                                                   Mon-Thu BAM-8PM, Fri SAM-5PM CST
                                                                                                                                   833-303-1400


                                                                                                      Date: 05/17/2021
                                                                                                      Current Creditor JeffersonCapital Sygtems, LLC
                                                                                                      Current CreditorReference#:      8621
                                                                                                      Convergent Reference#. ?
                                                                                                      Debt Description Verizonlfless
                                                                                                      Original Account REDACTED
 @M            ..                                       ..           .   '                            Reduced Balance Amount:          $ 321.17
         J    Kyle Barger
                                                                                                               Total Amount Owed:                  $ 642.33

 Z




                                                                     Reduced Balance     Opportunity



         Dear J      Kyle Barger

         The account referenced above has been placed by Jefferson Cap tai Systems, LLC with our officefor collection

         Our clienthas advised us that they are w Iling to satisfy your account In full for approximately 50% of your total amountowed
                                                                                                                         interested in taking
         The reduced balance amount of $ 321,17 must be received in our office by an agreed upon date. If you are
                                                                                                                              renew this
         advantage of thus opportunity, call our office within 60 days of your receipt of thus letter We are not obligated to
         offer.

         Sincerely,
         Convergent Outsourcing, Inc.
                    THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION OBTAINEDWILL BE USED FOR THAT
                                     PURPOSE. THIS COMMUNICATION IS FROM A DEBT COLLECTOR.

                            Please send any correspondence to Convergent Outsourcing. Inc- at PO Box 9004 Renton, WA 98057

                                NOTICE: PLEASE SEE REVERSE SIDE FOR IMPORTANTCONSUMER INFORMATION.




                                                                                 tvvisit http //converaenthelp..c
                                                        Questions about Convergent                              com/

                                                                                                                                                           Xlgl
                                                                                     WAYS TO PAY:
                                                                                    TW
                                                                         3 CONVENIENT
      cA                                                                                                                                                   3=
                     Pay Online. Pay your bill online with your credit/debitcard        or   checking account at                                           @W
      -

      @              Pay by Phone:     We offer check        by phone, Western Union, and crediUdebitcard. 833-303-1400

      i.7            Pay by   Mall Send    payments to ConvergentOutsourcing, Inc.,           PO Box 9004, Renton, WA 98057-9004.



                     PLEASE DETACH THE BOTTOM PORTION      WITH YOUR PAYMENT  BEFORE MAILING, PLEASE ENSURE RETURN ADDRESS                                            34959461
                                ..           APPEARS CORRECTLY THROUGH TWE WINDOW OF THE REPLY ENVELOPE        ..                                      846 ATERSC01T 15 OJCAP
                                                                  .......    ........




               Convergent Phone #: 833-303-1400
       Date· 05l7/2021
       Current Creditor: JeffersonCapital Systems, LLC
       Current CreditorReference#: 621
       Convergent Reference#: 780
       Reduced Balance Amount· $ 321.17
       Total Amount Owed $ 642.33

       Amount Enclosed: US




       New Address:
       Address:

       City                           ST         Zip:                                                Convergent Outsourcing, Inc.
                                                                                                     PO Box 9004
       Daytime Phone: (                                                                              Renton WA 98057-9004
                                                                                                                   ..''           '.          1   11   .

       Evening   Phone: (                                                                                 ,   Il         '1   l


         Questionsabout       Convergent visit


                                970000182780000006423300032117
